Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              April 10, 2018

The Court of Appeals hereby passes the following order:

A18A1358. STRICKLAND v. STRICKLAND.

      The Appellant has filed a motion styled as a motion to dismiss which is
properly considered as a MOTION TO WITHDRAW APPEAL. This motion is
GRANTED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      04/10/2018
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.